DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2019 is being considered by the examiner.

Claim Objections
Claims 3 and 8 are objected to because of the following informalities:  
Claim 3 recites “PLC” in line 3.  It is suggested to spell out what PLC stands for in the claim.
Claim 8 recites “where saw” which should read -- where the saw -- or -- where said saw --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
	Claim 1 sets forth the limitation “rubber tracks…to self-propel the machine” in line 3.  How can the rubber tracks by themselves accomplish this function?  Wouldn’t the rubber tracks need to be driven by some other component(s) in order to allow for the functional limitation of self-propelling the machine?  This renders each and every claim indefinite.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bockes et al. (US 20110155114) in view of Perkins, Jr. (US 20140028077) and Watson (US 6131557).
Regarding these claims Bockes teaches:
1. A machine for forming saw cuts into sidewalk concrete slabs, the machine comprising: 
a frame (10); 
tracks (14) attached to the underside of the frame to self-propel the machine in a travel direction along a sidewalk during use (are capable of; ¶ [0014]); and 
a cutting assembly (20) mounted to the frame, the cutting assembly comprising: 
a saw (32) for forming saw cuts (is capable of); 
a linear actuator (40) for moving the saw at a depth into the sidewalk (is capable of; ¶ [0016]); and 
a drive motor (driving 44) to move the saw to form the saw cut in a direction perpendicular to the travel direction (is capable of; ¶ [0017]).  
4.The machine of claim 1, further comprising a travel control assembly (¶ [0018]; “control system”) for controlling the travel of the saw while the saw is forming the saw cut (is capable of).  

	Bockes does not explicitly teach:
1. wherein the tracks are rubber; and 
a screw drive motor (emphasis added).  
2.The machine of claim 1, wherein the screw drive motor is connected to a drive screw such that they turn in unison.  

	Perkins teaches that it is well known to provide saw cutting machines which have driving tracks made of rubber (58; ¶ [0042]).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Bockes to incorporate the teachings of Perkins and provide the tracks be made of rubber.  Doing so would prevent the tracks from causing damage to the surface on which the machine travels.
	Watson teaches that it is well known to provide saw cutting machines which utilize screw drives with a screw drive motor (178) which turns in unison with a drive screw (162) in order to actuate linear motion of the saw on a track.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Bockes to incorporate the teachings of Watson and provide the linear actuator of the saw to be accomplished with a screw drive .

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bockes in view of Perkins, Watson, and Mertes et al. (US 5215071).
	Regarding these claims Bockes in view of Perkins and Watson teaches each and every limitation of claim 1 as noted above, but does not explicitly teach:
3.The machine of claim 1, further comprising a depth control assembly using a PLC for controlling the linear actuator. 
6.The machine of claim 1, further comprising a vacuum with a cyclone separator to collect dust created by the saw cut formation.  
 
Mertes teaches that it is well known to provide saw cutting machines which comprise a depth control assembly (3:14-22) for controlling the depth of the saw cut, and that a vacuum with a cyclone separator may be used to collect dust created by the saw cutting (4:13-18).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Bockes in view of Perkins and Watson to incorporate the teachings of Mertes and provide a depth control assembly and a vacuum system.  Doing so would allow for precise coordinated control of the depth of cut and sawing speed, and create a cleaner and safer work environment, as noted by Mertes (3:14-22).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bockes in view of Perkins, Watson, and Mertes further in view of Gobright, IV et al. (US 7721825).
	Regarding this claim Bockes in view of Perkins, Watson, and Mertes teaches each and every limitation of claim 6 as noted above, but does not explicitly teach:
7.The machine of claim 6, wherein the vacuum is electric.  
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bockes in view of Perkins, Watson, Mertes, and Nagasawa (US 20120200140).  
Regarding this claim Bockes in view of Perkins, Watson, and Mertes teaches each and every limitation of claim 6 as noted above, but does not explicitly teach:
8.The machine of claim 6, wherein saw includes a dust guard to collect dust into the vacuum.

	Nagasawa teaches that it is well known to provide concrete cutting machines which utilize a dust guard (Figs 1&2) about the saw blade in order to collect dust into a vacuum (via 28; ¶ [0033]).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Bockes in view of Perkins, Watson and Mertes to incorporate the teachings of Nagasawa and provide for the saw to have a dust guard.  Doing so would allow the vacuum system to be more efficient and effective at collecting the dust created during the sawing operation.

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.


Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723